DETAILED ACTION

1.	The Office Action is in response to amendment filed on 11/03/2021.      
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
3. 	The terminal disclaimer filed on dated 11/03/2021, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US patent 10771686, 10277804 has been reviewed and are accepted. The terminal disclaimers has been recorded.

			
Status of Claims
4.	Claims 15-16, 19 have been amended; claims 8,  17 has been cancelled; Claims 1-7, 9-16, 18-19 are pending.

Allowable Subject Matter
5. 	Claims 1-7, 9-16, 18-19 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:

	2).	For claim 1, the prior art does not disclose or suggest the unique way to instruct a user to rotate a mobile terminal to the first side of the user but the use is not in the center, then capture image; after that, instruct the user to rotate the mobile to second side and detect the mobile terminal is really rotated; then capture another image when the use is not in the center;  such unique way is allowable. 
LEE et al. (US 20140375760) and in view of SON et al. (US 20090153685) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of LEE and SON to achieve the same invention as claimed in the instant claim.
Claims 2-7, 9 are allowed because they depend on claim 1.

3)	Claim 10 is allowed with the similar reason as claim 1.
Claims 11-16, 18 are allowed because they depend on claim 10.
	
4).	Claim 19 is allowed with the similar reason as claim 1.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423